Exhibit 10.1

 

AMENDMENT TO HARBORONE BANCORP, INC. 2017 STOCK OPTION AND INCENTIVE PLAN A. The
HarborOne Bancorp, Inc. 2017 Stock Option and Incentive Plan (the "Plan") is
hereby amended as follows: 1. Section 3(a)(ii) of the Plan is hereby amended and
restated in its entirety as follows: "(ii) Limitations. Notwithstanding the
foregoing, the maximum number of shares of Stock that may be delivered pursuant
to the exercise of Stock Options is 1,483,984 shares (all ofwhich may be granted
as Incentive Stock Options), and the maximum number of shares of Stock that may
be issued as Restricted Stock Awards or Restricted Stock Units is 593,593
shares. Subject to such overall limitations, shares of Stock may be issued up to
such maximum number pursuant to any type or types of Award; provided, however,
that the maximum number of shares of Stock, in the aggregate, that may be
subject to either (i) Stock Options or (ii) Restricted Stock Awards and
Restricted Stock Units granted to any one employee may not exceed 25 percent of
the respective maximum number of shares that may be delivered pursuant to this
Section 3(a)(ii)." B. Except as amended herein, the Plan is confirmed in all
other respects. Approved by the Board of Directors on February 27, 2019. A true
record. J ACTIVE/98513743.1

[g66151ka01i001.gif]

 